Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about September 15, 1992, awarding defendant-wife interim maintenance and child support, unanimously affirmed, without costs.
The IAS Court properly considered the factors enumerated in Domestic Relations Law § 236 (B) (6) and § 240 (1-b) in awarding $100 a week maintenance and $600 a week child support. Plaintiffs remedy for any inequities in the award is a prompt trial (Corsini v Corsini, 178 AD2d 356). We have considered plaintiffs other arguments and find them to be without merit. Concur—Sullivan, J. P., Carro, Kupferman and Nardelli, JJ.